Citation Nr: 0531502	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-11 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 16, 1997, 
for the grant of a 30 percent evaluation for a left shoulder 
dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that assigned an effective date of 
September 16, 1997, for a 30 percent evaluation of the 
veteran's left shoulder dislocation.  

The procedural history of the veteran's claim for an 
increased evaluation merits recounting.  The veteran 
submitted a claim for a compensable evaluation for the left 
shoulder in June 1991.  A January 1992 rating decision of the 
RO in New York, New York, increased the evaluation assigned 
for the veteran's service-connected residuals of a 
dislocation of the left shoulder to 10 percent.  In October 
1993, the Board remanded the appeal to the RO to obtain 
private treatment records and to afford the veteran a VA 
orthopedic examination.  

In approximately August 1997, this case was transferred to 
the San Juan, Puerto Rico RO.  An April 1997 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected left shoulder disorder to 20 
percent.  

In a September 1998 decision, the Board increased the 
evaluation for the veteran's left shoulder disability to 30 
percent.  A January 1999 rating decision assigned a 30 
percent evaluation, effective December 16, 1997, pending 
receipt of the veteran's claims file.  The effective date was 
the date of a VA examination referred to in the Board's 
decision.  

The rating decision on appeal explained that the Board's 
September 1998 decision had also referred to an August 1997 
private medical report pertaining to the veteran's left 
shoulder, that was received on September 16, 1997.  Thus, the 
RO assigned September 16, 1997, as the effective date.

The Board held in April 2002 that its September 1998 
decision, which assigned a 30 percent evaluation for the 
veteran's left shoulder disability, was not clearly and 
unmistakable erroneous.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  The relevant evidence does not show that, prior to 
September 16, 1997, the veteran's left shoulder dislocation 
resulted in limitation of motion to 25 degrees of abduction, 
or any ankylosis of the scapulohumeral articulation.


CONCLUSION OF LAW

An effective date prior to September 16, 1997, for the grant 
of a 30 percent evaluation for a left shoulder dislocation is 
not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in April 2004, the RO advised the appellant 
of the essential elements of the required notice.  The 
appellant was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim, but that he must provide enough information so that VA 
could request any relevant records.  The appellant was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The letter provided the notice of all four elements that were 
discussed above, other than the need to request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  The May 2005 Supplemental Statement 
of the Case (SSOC) advised the appellant that VA would ask 
him to provide any evidence in his possession that pertains 
to the claim.  Thus, the Board finds that VA fulfilled its 
duty to notify the appellant of the information and medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
supra.  Any defect with regard to the timing and content of 
the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The February 1999 rating decision on appeal, the May 1999 
Statement of the Case and the May 2005 SSOC notified the 
appellant of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no indication from the claims folder or 
allegation from the appellant that any relevant evidence 
remains.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini, supra; Quartuccio, 
supra; Mayfield, supra.  The appellant has not claimed that 
VA has failed to comply with the applicable notice 
requirements.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, VA did not provide the veteran notice prior to 
the initial unfavorable AOJ decision.  However, the claimant 
still has the right to a content-complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the 
notice was harmless error.  See Mayfield, supra.  Although 
the notice provided to the veteran in April 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and the May 
2005 SSOC was provided to the veteran.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98, 63 
Fed. Reg. 56705 (1998).  

In the present case, the veteran has not asserted that 
medical evidence shows entitlement to a 30 percent evaluation 
prior to the date of his original June 1991 claim for a 
compensable evaluation.  Thus, the Board need not examine all 
communications in the claims file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits, and, then, to examine all other evidence of record 
to determine the earliest dates as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2). 

Rather, the Board must address whether the medical evidence 
of record shows entitlement to a 30 percent evaluation prior 
to September 16, 1997.  

The evidence of record includes decisions and medical records 
(VA and private) from the Social Security Administration and 
the U.S. Department of Labor.  It also includes VA and 
private treatment records dated throughout the appeal period.  
Many of these records were associated with the claims file 
after the February 1999 rating decision.  

Although in December 2003 the Board remanded the claim for 
additional evidentiary development, the only evidence 
received after the February 1999 rating decision on appeal 
that could result in an earlier effective date would be VA 
records.  See Bell v. Derwinski, 2 Vet.App 611, 613 (1992) 
(VA had constructive, if not actual, knowledge of items 
generated by VA).  Thus, any VA medical record, dated at any 
time since the veteran's original 1991 claim for a 
compensable evaluation, regardless of when received, could 
support entitlement to an earlier effective date for the 30 
percent evaluation.

On the other hand, any non-VA records from the SSA and 
Department of Labor or medical records from private sources, 
that were received after the February 1999 rating decision, 
could not result in an earlier effective date.  At the time 
of the February 1999 rating decision, the Board would not 
have had constructive notice of any such non-VA medical 
records that were not yet of record.  Thus, non-VA 
governmental and private records received after the February 
1999 rating decision could not show entitlement to a 30 
percent evaluation prior to September 16, 1997.  Bell, supra.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date prior to September 16, 
1997, for the grant of a 30 percent evaluation for his left 
shoulder dislocation.  VA medical records received during the 
appeal period, and non-VA governmental and private medical 
records received prior to the February 1999 rating decision, 
fail to show entitlement to a 30 percent evaluation prior to 
September 16, 1997.  

In so finding, the Board is cognizant that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Even with consideration of DeLuca, the record does not show 
limitation of motion of the left shoulder limited to 25 
degrees from the side (abduction).  Diagnostic Code 5201 
(2005).  Nor do they show ankylosis of the scapulohumeral 
articulation of the minor upper extremity which is 
intermediate between favorable and unfavorable ankylosis 
warrants a 30 percent evaluation.  Diagnostic Code 5200 
(2005).  

Relevant evidence pertaining to the veteran's left shoulder 
includes a June 1991 treatment record from H.F., M.D., that 
provides a diagnosis of acromioclavicular disruption with 
internal derangement of the left shoulder and biceptal 
tendonitis as well as the need to rule out rotator cuff tear.  
Private treatment records dated between June 1991 and 
November 1991 indicate that the veteran was treated for his 
left shoulder disorder. June 1991 and August 1991 reports 
related a diagnosis of internal derangement of the left 
shoulder.  A November 1991 statement indicates that the 
veteran was under care for treatment of a job related injury 
of the left shoulder.  The diagnosis, at that time, was 
acromioclavicular joint disruption, internal derangement of 
the left shoulder, biceptal tendonitis, calcification of the 
rotator cuff and range of motion problem.

The veteran underwent a VA general medical examination in 
December 1991.  He complained of loss of range of motion as 
well as constant pain and numbness of the entire left arm in 
cold weather conditions.  He indicated that he had constant 
weakness and that his shoulder would lock in position and not 
rotate properly.  The veteran also reported that he was 
unable to lift objects weighing over 10 pounds. The examiner 
noted, as to range of motion of the left shoulder, that 
forward flexion was 120 degrees, abduction was 120 degrees 
and external rotation was 60 degrees. The examiner indicated 
that he was unable to evaluate "apprehension" as the 
veteran would not allow any external rotation of a "frozen 
shoulder".  The examiner further reported that there was no 
demonstrable instability.  The diagnosis was pain of the left 
shoulder, unable to find cause, with no demonstrable 
instability and decreased range of motion secondary to 
"pain". 

At the June 1993 hearing on appeal, the veteran testified 
that he presently had a lot of "sharp" pain in his left 
shoulder.  The veteran reported that any quick movement, 
either up or down quickly, at an angle, would cause his 
shoulder to dislocate. The veteran also complained of a 
tingling sensation in his hands which he described as a 
numbness.  He indicated that he was unable to carry more than 
five pounds with his left arm.  The veteran reported that he 
wore a shoulder brace and that his shoulder would dislocate a 
couple of times a week if he didn't wear the brace. He 
indicated that he had undergone physical therapy as a result 
of a work injury when he fell off a ladder.

In a November 1993 statement, Dr. F. reported that the 
veteran was under his care for job-related injuries in June 
1991 and February 1993.  He noted that the veteran sustained 
his original injury during his period of service when he 
dislocated his shoulder joint.  He reported that after the 
job related injuries of the same shoulder, the veteran 
developed chronic pain, instability and claudication of the 
joint.  The diagnoses included internal derangement of the 
left shoulder with rotator cuff muscle tear, chronic 
instability and pain syndrome.

The veteran underwent an additional VA orthopedic examination 
in May 1994.  He complained of shoulder subluxation on the 
left side off and on. He also reported that he had weakness 
and numbness of the left hand and fingers and that he was not 
able to lift more than ten pounds. The examiner noted that 
the veteran was right-handed. There was atrophy of three 
centimeters at that mid deltoid area of the left shoulder, 
but no atrophy of the arm. The examiner observed that there 
was tenderness at the left greater tuberosity and sensibility 
to pinprick impaired the whole left upper extremity. It was 
observed that muscle strength in the left upper extremity was 
"handicap[ped]" due to pain and lack of operation. The 
examiner noted that range of motion was limited in all 
directions and the apprehension test was positive. The 
examiner reported that the veteran was unable to go beyond 90 
degrees of flexion and abduction, but he possibly "could do 
more range of motion". However, the examiner also noted 
flexion of 115 degrees, extension of 60 degrees, external 
rotation of 60 degrees, internal rotation of 40 degrees, 
abduction of 130 degrees and adduction of 0 degrees. It was 
reported that an X-ray of the left shoulder in February 1993 
showed an essentially normal shoulder. The diagnoses included 
injury to the left shoulder in 1981 and 1991, rotator cuff, 
tendinitis tear in the left shoulder, sensory and motor 
deficit in the left upper extremity, diagnosis undetermined.

A private 1994 statement from M.C.M., M.D., noted that the 
veteran complained of periodic sensations of instability of 
the left shoulder.  Dr. M. noted that there was no atrophy 
about the left shoulder and that there was generalized 
tenderness which he was unable to localize.  Dr. M. indicated 
that the veteran had active elevation of the left shoulder to 
90 degrees "which he was able to do quite well". A July 
1994 statement from Dr. M. related a diagnosis of impingement 
syndrome of the shoulder.

A June 1994 SSA determination provides that the veteran had 
been found disabled due to a severe shoulder condition.  He 
had not been able to engage in substantial gainful activity 
since February 10, 1993.  Materials received with the 
determination do not show limitation of motion of the left 
shoulder to 25 degrees or less of abduction (Diagnostic Code 
5201) or any ankylosis of the left scapulohumeral 
articulation (Diagnostic Code 5200).

VA treatment records dated in November 1995 referred to 
treatment for disorders including a left knee disorder.  A 
November 1995 entry noted that the veteran complained of 
extreme shoulder pain after "he was assaulted by the 
police." The impression was status post left shoulder 
injury, assault by the police.  

A September 1996 treatment report from E.T.A., M.D., FFS, 
referred to continued treatment for a left shoulder disorder. 
An August 1997 report from Dr. A. for workers' compensation 
purposes, received September 16, 1997, noted that the veteran 
suffered from tendonitis of the left shoulder and left 
acromioclavicular osteoarthritis, internal derangement of the 
left shoulder and rotator cuff tear. There was a 
recommendation of total disability.

As the relevant evidence does not show that the veteran's 
left shoulder was characterized by limitation of motion to 25 
degrees of abduction, Diagnostic Code 5201, or any ankylosis 
of the scapulohumeral articulation, Diagnostic Code 5200, 
even with consideration of DeLuca, prior to September 16, 
1997, an earlier effective date for the 30 percent evaluation 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date prior to September 16, 1997, for the 
assignment of a 30 percent evaluation for a left shoulder 
dislocation is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


